Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 12/15/2020.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 1, 6 and 16 have been amended.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/26/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2-3, 5, 11-12, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Related prior Arts:
US 2005/0221839 to Chan
 [0029] The second load-balancing algorithm balances based on CPU utilization weighted with the call processing capacity. Beyond a certain threshold of CPU utilization, a connection is redirected to the least -loaded CPU. Redirection continues until the CPU utilization sinks below the threshold or a close to overload threshold is reached. 

US 2006/0140118 to Alicherry
[0009] The above-cited U.S. patent application Ser. No. 10/785,352 discloses an improved network architecture that can provide bandwidth efficiency without requiring high packet switching capacities at each node. In an illustrative embodiment of this load-balanced network architecture, there are N participating network nodes. An incoming packet flow of rate R at a given one of the nodes is split into N substantially equal parts, each having a rate of R/N. The packet flow is split into the N parts in a manner independent of the particular destination node or nodes that may be associated with that flow. The N parts of the incoming packet flow are distributed to respective ones of the N participating nodes, such that each of the N participating nodes receives a corresponding one of the N parts. Pre-provisioned circuits, each configured to support a rate of R/N, are used to distribute the parts to the various participating nodes. At least a subset of the participating nodes then route their respective parts to the one or more specified destination nodes. This illustrative embodiment thus routes individual parts of the given traffic flow over respective two-hop paths from a source node to a destination node via intermediate nodes. By avoiding the need for high packet switching capacities at each node, this load-balanced architecture facilitates the implementation of large-scale networks for EoS data traffic or other types of traffic flows. 

US 2007/0238520 to Kacmarcik
 [0054] Virtual photo 411 includes two parts or layers: visible photo layer 423 and object identifier field layer 425. Object identifier field layer 425 has a 1-to-1 mapping with visible photo layer 423, but records the object identifier tag for each pixel of virtual photo 411, as opposed to visible photo layer 423, which records the RGB color value of each of the pixels in virtual photo 411. By this means, each pixel in virtual photo 411 is associated with both a visible RGB set of values along with an object identifier tag. The object identifier tags serve as tag anchors that define portions of the virtual photo 411 as belonging to one virtual object or another, or to no virtual object differentiated from the general virtual world 401, in some embodiments. For example, object identifier field 425 includes object identifier tag (or tag for short) 442 for house 402, tag 444 for house 404, tag 446 for house 406, tag 441 for the sky in the virtual world (not numbered in the depiction of virtual world 401), tag 443 for lawn 403, and tag 445 for street 405. The object identifier tags associate each portion of the virtual image 401 with a semantic annotation stored in an accompanying data file. Virtual photo 411 may therefore be stored as a single file of a new file type that incorporates a visible image, an object identifier field with a 1-to-1 mapping onto the visible image, and any number of semantic annotations, having reference associations to each of the object fields defined by the object identifier field. Virtual photo 411 may also be stored in a set of parallel files that are referred to together in later use of the virtual photo, in another illustrative embodiment. For example, virtual photo 411 may be stored as three separate files, including a file for the visible image, another file for the object identifier field mappings, and a third file for the semantic annotations, in another illustrative embodiment.

The prior art of record (Sun in view of Jean, Chappell, Long, Short, Romero, Chan, Alicherry, and Kacmarcik) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in claims 2-3, 5, 11-12, 15 and 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0091866 to Sun et al. (hereafter Sun) and US 2005/0068204 to Jeon et al. (hereafter “Jeon”) in further view of U 2012/0066206 to Chappell et al. (hereafter “Chappell”).

As per claim 1, Sun discloses a method, comprising:
receiving a plurality of data objects associated with an object-based model (paragraphs 0020 and 0112: “Various types of object data representative of various types of objects may be transmitted according to the principles described herein. For example, in certain implementations, object data may include video data (e.g., one or more video data files, one or more video data streams, etc.) received from one or more video capture units and that represent one or more physical articles (e.g., articles within a real-world scene being captured by the one or more video capture units).”) representing a multi-dimensional virtual environment hosted by a distributed computing system  (paragraphs 0020 and 0112: “In other examples, as shown, distinct display screens 1304 within head-mounted virtual reality device 1302 may be configured to display slightly different versions (i.e., stereoscopic versions) of field of view 1204 to give user 1202 the sense that world 1208 is three-dimensional.”);
identifying a plurality of object types associated with the plurality of data objects (FIGs. 8-9; paragraphs 0091-0095: “For example, as shown below communication device 800, the data partitioning protocol used by object data preparation unit 808 may include the third data partitioning scheme in which raw object data 810 is representative of at least one video image captured by at least one video capture unit (e.g., video capture unit 806), data stream 812-1 is representative of a first plurality of frames of the at least one video image and having one or more frame types included in a first set of one or more frame types (e.g., I-frames only, including frames 810-1 and 810-4), and data stream 812-2 is representative of a second plurality of frames of the at least one video image and having one or more frame types included in a second set of one or more frame types (e.g., P-frames and B-frames only, including frames 810-2, 810-3, 810-5, and 810-6). As shown, the one or more frame types included in the first set of one or more frame types (e.g., the set that includes I-frames only) may be different than the one or more frame types included in the second set of one or more frame types (e.g., the set that includes P-frames and B-frames only).”); 
mapping, using the plurality of object types (FIGs. 9; paragraphs 0091-0094: I-frame, B-frame or P-frame), the plurality of data objects to a plurality of processing partitions to distribute computational operations by object type within the distributed computing system (FIGs. 8-9; paragraphs 0091-0095: “For example, as shown below communication device 800, the data partitioning protocol used by object data preparation unit 808 may include the third data partitioning scheme in which raw object data 810 is representative of at least one video image captured by at least one video capture unit (e.g., video capture unit 806), data stream 812-1 is representative of a first plurality of frames of the at least one video image and having one or more frame types included in a first set of one or more frame types (e.g., I-frames only, including frames 810-1 and 810-4), and data stream 812-2 is representative of a second plurality of frames of the at least one video image and having one or more frame types included in a second set of one or more frame types (e.g., P-frames and B-frames only, including frames 810-2, 810-3, 810-5, and 810-6). As shown, the one or more frame types included in the first set of one or more frame types (e.g., the set that includes I-frames only) may be different than the one or more frame types included in the second set of one or more frame types (e.g., the set that includes P-frames and B-frames only).”), wherein a processing partition in the plurality of processing partitions defines computational units in the distributed computing system (FIGs. 8-9; paragraphs 0024-0025, 0052 and 0093-0094: “Each of the first and second network interfaces may be associated with a respective data transfer rate at which the network interface is capable of transmitting data. For example, the data transfer rate associated with a network interface may be a maximum (e.g., a theoretical or actual maximum) rate at which the network interface is capable of transferring data, a nominal rate at which the network interface is capable of transferring data, an actual rate at which the network interface is capable of transferring data taking into account current network conditions (e.g., real-time network traffic, etc.), and/or any other rate at which the network interface is capable of transferring data.” [Wingdings font/0xE0] hardware/software components included in the network interfaces associated with type of communication … or transfer rate of the communication) allocated to one or more hardware hosts (paragraph 0052: network interfaces) in the distributed computing system (FIGs. 8-9);
identifying a plurality of hardware hosts in the distributed computing system to process the plurality of data objects for the object-based model (FIGs. 8-9; paragraphs 0091-0095: Network interface 802-1 and Network interface 804-2 and associated streams 812-1 and 812-2).
Sun discloses the object is multi-dimension object (paragraph 0020), however, Sun does not explicitly disclose wherein the mapping includes a plurality of object type indexes that represent a set of data objects grouped, by object type, into a processing partition in the plurality of processing partitions; generating, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts, wherein the plurality of processing partition assignments specify which of the plurality of object type indexes are assigned to the plurality of hardware hosts; and sending the plurality of processing partition assignments to the plurality of hardware hosts to enable the plurality of hardware hosts to process the plurality of data objects as separated using the plurality of processing partitions.
Jeon further discloses wherein the mapping includes a plurality of object type indexes (FIG. 3; paragraphs 0030-0031: stream index aka package index associated with type video, voice …) that represent a set of data objects grouped, by object type, into a processing partition in the plurality of processing partitions (FIG. 3; paragraph 0021 and 0024-0025: “These transport stream packets are classified into program association table (PAT) packets, program map table (PMT) packets, and packets storing an object descriptor (OD) stream, a binary input format for scene (BIFS) stream, an audio stream, and a video stream. The TS demultiplexer 21 obtains a program ID (PID) of a PMT packet by parsing a PAT packet whose PID, which is a stream index, is 0, and obtains PIDs of packets storing an OD stream, a BIFS stream, a video stream, and an audio stream.” [Wingdings font/0xE0] a group of video/voice packages); and 
partition assignments specify which of the plurality of object type indexes (FIG. 3; paragraphs 0030-0031).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jeon into Sun’s teaching because it would provide for the purpose of a packet parsing unit which reads the stored stream index and by depacketizing a packet having the read stream index, extracts decoding information; and a decoding unit which by referring to extracted decoding information, reads a payload included in the packet and decodes the read payload (Jeon, paragraph 0008).
Chappell further discloses generating, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts (FIG. 7; paragraph 0074-0075), wherein the plurality of processing partition assignments are assigned to the plurality of hardware hosts (FIG. 7; paragraph 0074-0075); and 
sending the plurality of processing partition assignments to the plurality of hardware hosts to enable the plurality of hardware hosts to process the plurality of data objects as separated using the plurality of processing partitions (FIG. 7; paragraph 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chappell into Sun’s teaching and Jeon’s teaching because it would provide for the purpose of each partition combination of an operation evaluation can be assigned to a task object. A task object includes machine executable instructions for executing the assigned operation on the assigned partition of one or more tables/graphs (Chappell, paragraph 0074).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Jeon in further view of Chappell, as applied to claim 1, and further in view of US 9,471,610 to Long et al. (hereafter “Long”).

As per claim 4, Sun does not explicitly disclose monitoring a plurality of metrics associated with the plurality of hardware hosts; receiving data associated with the plurality of metrics; and determining, using the data associated with the plurality of metrics, the plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts.
Long further discloses monitoring a plurality of metrics associated with the plurality of hardware hosts (column 2:43-60); 
receiving data associated with the plurality of metrics (column 2:43-60); and
determining, using the data associated with the plurality of metrics, the plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts (FIG. 6; column 5: 15-35).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Long into Sun’s teaching, Jeon’s teaching and Chappell’s teaching because it would provide for the purpose of an entity (e.g., an organization) may communicate with a computing resource monitoring service, such as through appropriately configured application programming interface (API) calls to the service, to request one or more metrics data pertaining to computing resources or applications provided to the customer by a computing resource service provider (Long, column 1: 43-60).


Claims 6-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and further in view of Chappell.


As per claim 6, Sun discloses a method, comprising:
determining a plurality of object types associated with a plurality of data objects in a multi-dimensional virtual environment hosted by a distributed computing system (paragraphs 0020 and 0112: “Various types of object data representative of various types of objects may be transmitted according to the principles described herein. For example, in certain implementations, object data may include video data (e.g., one or more video data files, one or more video data streams, etc.) received from one or more video capture units and that represent one or more physical articles (e.g., articles within a real-world scene being captured by the one or more video capture units).”);
generating a mapping between the plurality of data objects and a plurality of processing partitions (FIGs. 8-9; paragraphs 0091-0095: “For example, as shown below communication device 800, the data partitioning protocol used by object data preparation unit 808 may include the third data partitioning scheme in which raw object data 810 is representative of at least one video image captured by at least one video capture unit (e.g., video capture unit 806), data stream 812-1 is representative of a first plurality of frames of the at least one video image and having one or more frame types included in a first set of one or more frame types (e.g., I-frames only, including frames 810-1 and 810-4), and data stream 812-2 is representative of a second plurality of frames of the at least one video image and having one or more frame types included in a second set of one or more frame types (e.g., P-frames and B-frames only, including frames 810-2, 810-3, 810-5, and 810-6). As shown, the one or more frame types included in the first set of one or more frame types (e.g., the set that includes I-frames only) may be different than the one or more frame types included in the second set of one or more frame types (e.g., the set that includes P-frames and B-frames only).”) using the plurality of object types (FIGs. 9; paragraphs 0091-0094: I-frame, B-frame or P-frame), wherein a processing partition in the plurality of processing partitions defines computational units in the distributed computing system (FIGs. 8-9; paragraphs 0024-0025, 0052 and 0093-0094: “Each of the first and second network interfaces may be associated with a respective data transfer rate at which the network interface is capable of transmitting data. For example, the data transfer rate associated with a network interface may be a maximum (e.g., a theoretical or actual maximum) rate at which the network interface is capable of transferring data, a nominal rate at which the network interface is capable of transferring data, an actual rate at which the network interface is capable of transferring data taking into account current network conditions (e.g., real-time network traffic, etc.), and/or any other rate at which the network interface is capable of transferring data.” [Wingdings font/0xE0] hardware/software components included in the network interfaces associated with type of communication … or transfer rate of the communication) allocated to one or more hardware hosts (paragraph 0052: network interfaces) in the distributed computing system (FIGs. 8-9), and the processing partition is associated with a processing application that processes data objects of an object type (FIGs. 9; paragraphs 0091-0094);
identifying a hardware host in the distributed computing system to process a data object in the plurality of data objects of an object type in the plurality of object types (FIGs. 9; paragraphs 0091-0094: I-frame, B-frame or P-frame), mapped to the plurality of processing partitions (FIGs. 8-9; paragraphs 0091-0095: Network interface 802-1 and Network interface 804-2 and associated streams 812-1 and 812-2); and
a processing partition mapped to the data object of the object type (FIGs. 8-9; paragraphs 0091-0095: “For example, as shown below communication device 800, the data partitioning protocol used by object data preparation unit 808 may include the third data partitioning scheme in which raw object data 810 is representative of at least one video image captured by at least one video capture unit (e.g., video capture unit 806), data stream 812-1 is representative of a first plurality of frames of the at least one video image and having one or more frame types included in a first set of one or more frame types (e.g., I-frames only, including frames 810-1 and 810-4), and data stream 812-2 is representative of a second plurality of frames of the at least one video image and having one or more frame types included in a second set of one or more frame types (e.g., P-frames and B-frames only, including frames 810-2, 810-3, 810-5, and 810-6). As shown, the one or more frame types included in the first set of one or more frame types (e.g., the set that includes I-frames only) may be different than the one or more frame types included in the second set of one or more frame types (e.g., the set that includes P-frames and B-frames only).”); and
the data object of the object type mapped to the processing partition (FIGs. 9; paragraphs 0091-0094: frames are partitioned to I-frame, B-frame or P-frame).
Sun discloses the data objects of the object type (FIGs. 8-9; paragraphs 0020 and 0091-0095), and the object data however, Sun does not explicitly disclose sending a processing partition to the hardware host to process the data object, wherein the hardware host includes an application instance of the processing application to process the data object.
Chappell further discloses sending the processing partition to the hardware host to process the data objects (FIG. 7; paragraph 0074-0075), 
wherein the hardware host includes an application instance of the processing application to process the data objects (FIG. 7; paragraph 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chappell into Sun’s teaching because it would provide for the purpose of each partition combination of an operation evaluation can be assigned to a task object. A task object includes machine executable instructions for executing the assigned operation on the assigned partition of one or more tables/graphs (Chappell, paragraph 0074).

As per claim 7, Sun discloses receiving the plurality of data objects from an object data store associated with an object-based model representing the multi-dimensional virtual environment (FIGs. 8-9; paragraphs 0020 and 0091-0095);
determining a plurality of object fields associated with the plurality of data objects (FIGs. 8-9; paragraphs 0020 and 0091-0095), wherein the plurality of object fields specify the plurality of object types (FIGs. 8-9; paragraphs 0020 and 0091-0095); and
generating the mapping between the plurality of data objects and the plurality of processing partitions using the plurality of object types specified by the plurality of object fields (FIGs. 8-9; paragraphs 0020 and 0091-0095).

As per claim 8, Sun does not explicitly disclose determining, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and a plurality of hardware hosts in the distributed computing system; identifying, using the plurality of processing assignments, the hardware host to process the data objects mapped to the processing partition; and sending the plurality of processing partition assignments to the hardware host.
Chappell further discloses determining, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and a plurality of hardware hosts in the distributed computing system (FIG. 7; paragraph 0074-0075);
identifying, using the plurality of processing assignments, the hardware host to process the data objects mapped to the processing partition (FIG. 7; paragraph 0074-0075); and
sending the plurality of processing partition assignments to the hardware host (FIG. 7; paragraph 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chappell into Sun’s teaching because it would provide for the purpose of each partition combination of an operation evaluation can be assigned to a task object. A task object includes machine executable instructions for executing the assigned operation on the assigned partition of one or more tables/graphs (Chappell, paragraph 0074).

As per claim 10, Sun discloses the data objects of the object type (FIGs. 8-9; paragraphs 0020 and 0091-0095), however, Sun does not explicitly disclose identifying a second hardware host in the distributed computing system to process second data objects, which are mapped to a second processing partition; and sending the second processing partition to the second hardware host to process the second data objects, wherein the second hardware host includes a second application instance of a second processing application to process the second data objects.
Chappell further discloses identifying a second hardware host in the distributed computing system to process second data objects (FIG. 7; paragraph 0074-0075), which are mapped to a second processing partition (FIG. 7; paragraph 0074-0075); and 
sending the second processing partition to the second hardware host to process the second data objects (FIG. 7; paragraph 0074-0075), wherein the second hardware host includes a second application instance of a second processing application to process the second data objects (FIG. 7; paragraph 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chappell into Sun’s teaching because it would provide for the purpose of each partition combination of an operation evaluation can be assigned to a task object. A task object includes machine executable instructions for executing the assigned operation on the assigned partition of one or more tables/graphs (Chappell, paragraph 0074).

As per claim 16, Sun discloses a system, comprising: 
one or more processors (FIG. 16); and
one or more memory devices that store instructions which when executed by the one or more processors cause the one or more processors (FIG. 16) to:
identify a plurality of data objects associated with an object-based model representing a 3D virtual environment hosted by a distributed computing system (paragraphs 0020-0021);
determine, using a plurality of object types associated with the plurality of data objects (FIGs. 8-9; paragraphs 0091-0095: “For example, as shown below communication device 800, the data partitioning protocol used by object data preparation unit 808 may include the third data partitioning scheme in which raw object data 810 is representative of at least one video image captured by at least one video capture unit (e.g., video capture unit 806), data stream 812-1 is representative of a first plurality of frames of the at least one video image and having one or more frame types included in a first set of one or more frame types (e.g., I-frames only, including frames 810-1 and 810-4), and data stream 812-2 is representative of a second plurality of frames of the at least one video image and having one or more frame types included in a second set of one or more frame types (e.g., P-frames and B-frames only, including frames 810-2, 810-3, 810-5, and 810-6). As shown, the one or more frame types included in the first set of one or more frame types (e.g., the set that includes I-frames only) may be different than the one or more frame types included in the second set of one or more frame types (e.g., the set that includes P-frames and B-frames only).”), a mapping between the plurality of data objects (FIGs. 9; paragraphs 0091-0094: I-frame, B-frame or P-frame) and a plurality of processing partitions (FIGs. 8-9; paragraphs 0091-0094), wherein a processing partition in the plurality of processing partitions defines computational units in the distributed computing system (FIGs. 8-9; paragraphs 0024-0025, 0052 and 0093-0094: “Each of the first and second network interfaces may be associated with a respective data transfer rate at which the network interface is capable of transmitting data. For example, the data transfer rate associated with a network interface may be a maximum (e.g., a theoretical or actual maximum) rate at which the network interface is capable of transferring data, a nominal rate at which the network interface is capable of transferring data, an actual rate at which the network interface is capable of transferring data taking into account current network conditions (e.g., real-time network traffic, etc.), and/or any other rate at which the network interface is capable of transferring data.” [Wingdings font/0xE0] hardware/software components included in the network interfaces associated with type of communication … or transfer rate of the communication) allocated to one or more hardware hosts (paragraph 0052: network interfaces) in the distributed computing system (FIGs. 8-9), and the plurality of processing partitions group the plurality of data objects by object type (FIGs. 9; paragraphs 0091-0094);
identify a plurality of hardware hosts in the distributed computing system (FIGs. 8-9; paragraphs 0091-0095: Network interface 802-1 and Network interface 804-2 and associated streams 812-1 and 812-2) to process the plurality of data objects (FIGs. 9; paragraphs 0091-0094: I-frame, B-frame or P-frame).
Sun discloses the data objects grouped by object type (FIGs. 8-9; paragraphs 0020 and 0091-0095), and a hardware hosts to process the plurality of data objects using the plurality of object types (FIGs. 8-9; paragraphs 0020 and 0091-0095). However, Sun does not explicitly disclose determine, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts, wherein the plurality of processing partition assignments allocate to the plurality of hardware hosts the plurality of data objects in the plurality of processing partitions; and send the plurality of processing partition assignments to the plurality of hardware hosts to manage the plurality of data objects.
Chappell further discloses determine, using the mapping, a plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts (FIG. 7; paragraph 0074-0075), wherein the plurality of processing partition assignments allocate to the plurality of hardware hosts the plurality of data objects grouped by object type in the plurality of processing partitions (FIG. 7; paragraph 0074-0075); and 
send the plurality of processing partition assignments to the plurality of hardware hosts to manage the plurality of hardware hosts to process the plurality of data objects (FIG. 7; paragraph 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chappell into Sun’s teaching because it would provide for the purpose of each partition combination of an operation evaluation can be assigned to a task object. A task object includes machine executable instructions for executing the assigned operation on the assigned partition of one or more tables/graphs (Chappell, paragraph 0074).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, in further view of Chappell, as applied to claim 8, and further in view of Long.

As per claim 9, Sun does not explicitly disclose monitoring a plurality of metrics associated with the plurality of hardware hosts; and determining, using the plurality of metrics, the plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts.
Long further discloses monitoring a plurality of metrics associated with the plurality of hardware hosts (column 2:43-60); and
determining, using the plurality of metrics, the plurality of processing partition assignments between the plurality of processing partitions and the plurality of hardware hosts (FIG. 6; column 5: 15-35).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Long into Sun’s teaching, Jeon’s teaching and Chappell’s teaching because it would provide for the purpose of an entity (e.g., an organization) may communicate with a computing resource monitoring service, such as through appropriately configured application programming interface (API) calls to the service, to request one or more metrics data pertaining to computing resources or applications provided to the customer by a computing resource service provider (Long, column 1: 43-60).

Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in further view of Chappell, as applied to claims 8 and 16, and further in view of US 2013/0145047 to Short et al. (hereafter Short).

As per claim 13, Sun does not explicitly disclose wherein generating the mapping between the plurality of data objects and the plurality of processing partitions using the plurality of object types further comprises generating the mapping using a number of data objects of the object type as defined by a capacity of the processing application in a configuration of the processing application.
Short further discloses wherein generating the mapping between the plurality of data objects and the plurality of processing partitions using the plurality of object types further comprises generating the mapping using a number of data objects of the object type as defined by a capacity of the processing application in a configuration of the processing application (FIG. 2 and 6; paragraphs 0014 and 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Short into Sun’s teaching, and Chappell’s teaching because it would provide for the purpose of the new compression schedule may reduce the flow compression, by excluding additional portions of a flow from compression, or may increase the flow compression, such as by reducing the size of the excluded portions. (Short, paragraph 0014).

As per claim 17, Sun does not explicitly disclose receive a configuration associated with a plurality of processing applications that process the plurality of data objects using the plurality of object types; determine, using the configuration, capacity of the plurality of processing applications to process a number of data objects; and generate the mapping between the plurality of processing partitions and the plurality of data objects using the capacity of the plurality of processing applications.
Short further discloses receive a configuration associated with a plurality of processing applications that process the plurality of data objects using the plurality of object types (FIG. 2 and 6; paragraphs 0014 and 0034);
determine, using the configuration, capacity of the plurality of processing applications to process a number of data objects (FIG. 2 and 6; paragraphs 0014 and 0034); and
generate the mapping between the plurality of processing partitions and the plurality of data objects using the capacity of the plurality of processing applications (FIG. 2 and 6; paragraphs 0014 and 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Short into Sun’s teaching, and Chappell’s teaching because it would provide for the purpose of the new compression schedule may reduce the flow compression, by excluding additional portions of a flow from compression, or may increase the flow compression, such as by reducing the size of the excluded portions. (Short, paragraph 0014).

As per claim 18, Sun does not explicitly disclose monitor utilization of a hardware or software resource by the plurality of hardware hosts in the distributed computing system; receive data associated with the utilization of the hardware or software resource by the plurality of hardware hosts; and determine, using the data associated with the utilization of the hardware or software resource by the plurality of hardware hosts, the processing partition assignments to reallocate the utilization of the hardware or software resource of the plurality of hardware hosts.
Short further discloses monitor utilization of a hardware or software resource by the plurality of hardware hosts in the distributed computing system (FIG. 2 and 6; paragraphs 0014 and 0034);
receive data associated with the utilization of the hardware or software resource by the plurality of hardware hosts (FIG. 2 and 6; paragraphs 0014 and 0034); and
determine, using the data associated with the utilization of the hardware or software resource by the plurality of hardware hosts, the processing partition assignments to reallocate the utilization of the hardware or software resource of the plurality of hardware hosts (FIG. 2 and 6; paragraphs 0014 and 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Short into Sun’s teaching, and Chappell’s teaching because it would provide for the purpose of the new compression schedule may reduce the flow compression, by excluding additional portions of a flow from compression, or may increase the flow compression, such as by reducing the size of the excluded portions. (Short, paragraph 0014).


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, in further view of Chappell, as applied to claim 6, and further in view of US 2002/0129127 to Romero et al. (hereafter “Romero”).

As per claim 14, Sun does not explicitly disclose generating a plurality of processing partition assignments between the plurality of processing partitions and a plurality of hardware hosts in the distributed computing system using a capacity of hardware and software resources of the plurality of hardware hosts.
Romero further discloses generating a plurality of processing partition assignments between the plurality of processing partitions and a plurality of hardware hosts in the distributed computing system using a capacity of hardware and software resources of the plurality of hardware hosts (paragraph 0017).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Romero into Sun’s teaching, and Chappell’s teaching because it would provide for the purpose of the load balancer may route, the transaction to one of the partitions based any number of factors, such as the configuration (e.g., resource allocation) of the partition and/or other system metrics (e.g., response time, load)  (Romero, paragraph 0017).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193